Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Hulihan on 3/17/22.

The application has been amended as follows: 

On The Claims:

Claim 1, Line 24:  Insert –the hypervisor is configured to,— after “method further comprises the hypervisor yielding execution, wherein”

Claim 1, Line 25: delete –the hypervisor commences—after “after the yielding execution,” 

Claim 1, Line 25: Insert –commence—before “execution in the following occurrence: an operating system” 

Claim 6, Line 1: Change “claim 5” with –claim 1—after “The method of” 

Claim 6, Lines 1-2: Insert –the hypervisor is configured to,--  before “after the yielding execution,” 

Claim 6, Line 2: delete –the hypervisor commences—after “after the yielding execution,” 

Claim 6, Line 2: Insert –commence—before “execution in one or more of the following occurrences”

Claim 12, Line 28:  Insert –the hypervisor is configured to—after “method further comprises the hypervisor yielding execution, wherein”

Claim 12, Line 28: delete –the hypervisor commences—after “after the yielding execution,” 

Claim 12, Line 28: Insert –commence—before “execution in the following occurrence: an operating system” 

Claim 14, Line 3: Insert –the hypervisor is configured to,--  before “after the yielding execution,” 



Claim 14, Line 4: Insert –commence—before “execution in one or more of the following occurrences”

Claim 18, Line 4: Insert --, in association with the processing circuit and memory,-- after “the memory, wherein the computer system”

Claim 18, Line 4: Insert –a method comprising—after “is configured to perform” 

Claim 18, Line 30: Insert –the hypervisor is configured to,--  before “after the yielding execution,” 

Claim 18, Line 30: delete –the hypervisor commences—after “after the yielding execution,” 

Claim 18, Line 30: Insert –commence—before “execution in the following occurrence”

Claim 20, Line 3: Insert –the hypervisor is configured to,--  before “after the yielding execution,” 



Claim 20, Line 4: Insert –commence—before “execution in one or more of the following occurrences”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186